Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: ONS03538US
Filling Date: 11/14/2019
Inventor: Sulfridge et al.
Examiner: Bilkis Jahan



DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (US 2015/0109501 A1) in view of Takatsuka (US 2021/0183930 A1).

Regarding claim 16, Sekine discloses a semiconductor device (Fig. 2) comprising:
a semiconductor substrate (element SUB, Para. 22), wherein the semiconductor substrate has opposing first and second surfaces (Fig. 2);

a diode pixel (element PD, Para. 21) formed in the semiconductor substrate and having an active region (element PD) and an inactive region 72 (Para. 22), wherein the inactive region 72 comprises semiconductor material (P-type) and extends from the first surface to the second surface (Fig. 2);

a containment grid 30, 50 (Paras. 22, 23) on the first surface (top surface) and having portions that cover overlap the inactive region 72 in a given direction (Y-direction), wherein the containment grid has an opening 40 (Para. 21) that overlaps the active region (PD); and

a microlens 40 in the opening of the containment grid on the first surface of the semiconductor substrate (SUB) that overlaps the active region (PD), in the given direction (Y-direction).

Sekine does not explicitly disclose a single-photon avalanche diode.


Regarding claim 17, Takatsuka discloses the semiconductor device defined in claim 16 wherein the single-photon avalanche diode pixel 100, 140 (Para. 129) is a pixel in an array of single-photon avalanche diode pixels (Para. 99), and wherein the containment grid 124 (top portion between element 133) comprises containment grid material 124 (Paras. 57, 74) that is configured to absorb stray light and prevent cross talk between adjacent pixels in the array of pixels (Paras. 57, 74).

Regarding claim 18, Takatsuka discloses the semiconductor device defined in claim 17 wherein the containment grid material 124 is selected from the group of material consisting of: black material (Para. 57) and metal oxide material.

Regarding claim 20, Takatsuka does not explicitly disclose the semiconductor device defined in claim 1 wherein the containment grid comprises containment grid material with a first index of refraction, the microlenses comprises microlens material with a second index of refraction, and the second index of refraction is higher than the first index of refraction; the semiconductor device defined in claim 17 wherein the 
However, Takatsuka discloses the lens material is phosensitive resin 133 (Para. 70, RI=about 1.5) and the containment grid material is 124 (Tungten, RI=about 3.5). Containment grid material has higher RI than lens material. This is same as the instant application specification materials RI (the specification says that the containment grid materials are black material, metal, metal oxide or dielectric materials. Examiner considers that the metal material and generally the metal has RI between 2.9-3.6. Similarly, the specification shows the material for microlens are acrylic or silicon. 
RI for acrylic material around 1.5). Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to obtain the same RI for containment grid and lens materials as instant application invention for intended purposes.

the applicants have not established the criticality (see next paragraph below) of the RI differences.
CRITICALITY

 The specification contains no disclosure of either the critical nature of the claimed RI differences or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a .

Allowable Subject Matter
Claims 1-2, 4-5, 9 and 10 are allowed.


Response to Arguments
Applicant’s arguments with respect to claims 16-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.